Appeal from an order of the Supreme Court at Special Term, entered in Clinton County on November 18, 1952, dismissing a writ of habeas corpus. Following a conviction relator was adjudicated to be a mental defective and was committed to the Institution for Male Defective Delinquents at Napanoch, New York, pursuant to the provision of section 438 of the Correction Law. Thereafter, in accordance with the terms of section 383 of the Correction Law, relator was transferred to Dannemora State Hospital. Relator seeks his release from Dannemora State Hospital on the ground that his sentence has expired and that he is being held after the expiration of his term. However, *812relator was not sentenced. He was committed to Napanoeh for an indefinite term, and was lawfully transferred to Dannemora State Hospital in accordance with the terms of the Correction Law. There is no basis for the assertion that relator is being held “ after expiration of his term ”. Order unanimously affirmed. Present — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.